 



     
Metris Companies Inc.
  Exhibit 10.19
Supplemental Executive Retirement Plan
   
Master Plan Document
   

 
 

Amended as of February 9, 2005

Copyright © 2001
By Compensation Resource Group, Inc.
All Rights Reserved

 



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 

TABLE OF CONTENTS

         
TABLE OF CONTENTS
    1  
 
       
PURPOSE
    1  
 
       
ARTICLE 1 DEFINITIONS
    1  
 
       
ARTICLE 2 SELECTION, ENROLLMENT, ELIGIBILITY
    7  
 
       
2.1 Selection by Committee
    7  
2.2 Enrollment Requirements
    7  
2.3 Eligibility; Commencement of Participation
    7  
2.4 Termination of Participation and/or Deferrals
    7  
 
       
ARTICLE 3 COMPANY CONTRIBUTION/CREDITING
    8  
 
       
3.1 Annual Company Contribution Amount
    8  
3.2 Investment of Trust Assets
    8  
3.3 Vesting and Accelerated Payout
    8  
3.4 Crediting/Debiting of Account Balances
    10  
3.5 FICA and Other Taxes
    11  
 
       
ARTICLE 4 UNFORESEEABLE FINANCIAL EMERGENCIES; WITHDRAWAL ELECTION;
    12  
 
       
4.1 Withdrawal Payout for Unforeseeable Financial Emergencies
    12  
4.2 Withdrawal Election
    12  
 
       
ARTICLE 5 RETIREMENT BENEFIT
    12  
 
       
5.1 Retirement Benefit
    13  
5.2 Payment of Retirement Benefit
    13  
5.3 Death Prior to Completion of Retirement Benefit
    13  
 
       
ARTICLE 6 PRE-RETIREMENT SURVIVOR BENEFIT
    13  
 
       
6.1 Pre-Retirement Survivor Benefit
    13  
6.2 Payment of Pre-Retirement Survivor Benefit
    13  
 
       
ARTICLE 7 DISABILITY WAIVER AND BENEFIT
    13  
 
       
7.2 Continued Eligibility; Disability Benefit
    14  
 
       
ARTICLE 8 BENEFICIARY DESIGNATION
    15  
 
       
8.1 Beneficiary
    15  
8.2 Beneficiary Designation; Change; Spousal Consent
    15  
8.3 Acknowledgement
    15  
8.4 No Beneficiary Designation
    15  
8.5 Doubt as to Beneficiary
    15  
8.6 Discharge of Obligations
    15  
 
       
ARTICLE 9 LEAVE OF ABSENCE
    16  

-i-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 

         
9.1 Paid Leave of Absence
    16  
 
       
ARTICLE 10 TERMINATION, AMENDMENT OR MODIFICATION
    16  
 
       
10.1 Termination
    16  
10.2 Amendment
    16  
10.3 Plan Agreement
    17  
10.4 Effect of Payment
    17  
 
       
ARTICLE 11 ADMINISTRATION
    17  
 
       
11.1 Plan Administrator Duties
    17  
11.2 Administration Upon Change In Control
    17  
11.3 Agents
    18  
11.4 Binding Effect of Decisions
    18  
11.5 Indemnity of Plan Administrators
    18  
11.6 Employer Information
    18  
 
       
ARTICLE 12 OTHER BENEFITS AND AGREEMENTS
    18  
 
       
12.1 Coordination with Other Benefits
    18  
 
       
ARTICLE 13 CLAIMS PROCEDURES
    18  
 
       
13.1 Presentation of Claim
    18  
13.2 Notification of Decision
    19  
13.3 Review of a Denied Claim
    19  
13.4 Decision on Review
    19  
13.5 Legal Action
    19  
 
       
ARTICLE 14 TRUST
    20  
 
       
14.1 Establishment of the Trust
    20  
14.2 Interrelationship of the Plan and the Trust
    20  
14.3 Distributions From the Trust
    20  
 
       
ARTICLE 15 MISCELLANEOUS
    20  
 
       
15.1 Status of Plan
    20  
15.2 Unsecured General Creditor
    20  
15.3 Employer’s Liability
    20  
15.4 Nonassignability
    20  
15.5 Not a Contract of Employment
    21  
15.6 Furnishing Information
    21  
15.7 Terms
    21  
15.8 Captions
    21  
15.9 Governing Law
    21  
15.10 Notice
    21  
15.11 Successors
    22  
15.12 Spouse’s Interest
    22  
15.13 Validity
    22  
15.14 Incompetent
    22  
15.15 Court Order
    22  
15.16 Distribution in the Event of Taxation
    22  
15.17 Insurance
    23  
15.18 Legal Fees To Enforce Rights After Change in Control
    23  



--------------------------------------------------------------------------------

-2-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 

METRIS COMPANIES INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective January 1, 1999
Amended effective September 24, 2001
Amended effective February 10, 2003
Amended effective February 9, 2005

Purpose

     The purpose of this Plan is to provide specified benefits to a select group
of management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of Metris Companies
Inc., a Delaware corporation, and its subsidiaries, if any, that sponsor this
Plan. This Plan shall be unfunded for tax purposes and for purposes of Title I
of ERISA.

ARTICLE 1
Definitions

     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:



1.1   “Account” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the Participant’s Account. The Account shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.



1.2   “Annual Company Contribution Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.1.



1.3   “Annual Installment Method” shall be an annual installment payment over
15 years, in accordance with this Plan, calculated as follows: The Account of
the Participant shall be calculated as of the close of business on the first
business day of the year. The annual installment for that year shall be
calculated by dividing this balance by the following annual annuity factor:

                    Annual Installment Year     Annual Annuity Factor      
1
      9.74546799      
2
      9.35765074      
3
      8.94268630      
4
      8.49867434      
5
      8.02358154      
6
      7.51523225      
7
      6.97129851      



--------------------------------------------------------------------------------

-1-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 

                    Annual Installment Year     Annual Annuity Factor      
8
      6.38928940      
9
      5.76653966      
10
      5.10019744      
11
      4.38721126      
12
      3.62431604      
13
      2.80801817      
14
      1.93457944      
15
      1.00000000      



    Each annual installment shall be paid on or as soon as practicable after the
first business day of the applicable year.



1.4   “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.



1.5   “Beneficiary Designation Form” shall mean the form established from time
to time by the Company that a Participant completes, signs and returns to the
Company to designate one or more Beneficiaries.



1.6   “Board” shall mean the board of directors of the Company.   1.7   “CEO”
shall mean the chief executive officer of the Company.   1.8   “Change in
Control” shall mean the first to occur of any of the following events:



  (a)   the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”), of beneficial ownership
within the meaning of Rule 13d-3 promulgated under the Exchange Act, of 50% or
more of the combined voting power of the then outstanding securities of the
Company entitled to vote generally on matters (without regard to the election of
directors) (the “Outstanding Voting Securities”), excluding, however, the
following: (i) any acquisition directly from the Company or a subsidiary of the
Company (excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege, unless the security being so exercised,
converted or exchanged was acquired directly from the Company or a subsidiary of
the company), (ii) any acquisition by the Company or a subsidiary of the
Company, (iii) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or a subsidiary of the Company, or
(iv) any acquisition by



--------------------------------------------------------------------------------

-2-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



      any corporation pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subsection (c) of this Section 1.8 (all such persons,
collectively, the “Exempted Persons”);



  (b)   individuals who, as of January 1, 1999, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to January 1, 1999, whose election, or nomination for election by the
Company’s stockholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board;



  (c)   approval by the stockholders of the Company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”), excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners of the Outstanding Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
outstanding securities of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns, either directly or indirectly, the Company or all or
substantially all of the Company’s assets) which are entitled to vote generally
on matters (without regard to the election of directors), in substantially the
same proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons: (v) the company or subsidiary of the
Company, (w) any employee benefit plan (or related trust) sponsored or
maintained by the Company or subsidiary of the Company, (x) the corporation
resulting from such Corporate Transaction, (y) the Exempted Persons, (z) and any
person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly, 25% or more of the Outstanding Voting
Securities) will beneficially own, directly or indirectly, 25% or more of the
combined voting power of the outstanding securities of such corporation entitled
to vote generally on matters (without regard to the election of directors) and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or



  (d)   approval by the stockholders of the Company of (i) a plan of complete
liquidation or dissolution of the Company, or (ii) the sale or other disposition
of all or substantially all of the assets of the Company.



--------------------------------------------------------------------------------

-3-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



    In addition to one of the above triggers, at least one of the following
events must occur without the Participant’s consent, within the twenty four
(24) month period beginning with the event in (a) through (d) above (the
“Post-Change Period”), in order for the “Change in Control” benefits under this
Section 3.3 to be payable to any Participant or Beneficiary:



  (a)   a material diminution or other material adverse change in the
Participant’s job title, offices, duties, responsibilities, level of
administrative support or status from that held, assigned or receiving within
the 90-day period preceding the Change in Control event above;



  (b)   a material reduction in the Participant’s compensation (including base
salary and bonuses), qualified and non-qualified pension and profit sharing
benefits, welfare and fringe benefits, or executive expense allowances in
comparison to that which the Participant is entitled to during the 90-day period
immediately before the Change in Control event above;



  (c)   Participant is forced to relocate to a business location more than forty
(40) miles from the location at which the Participant was assigned immediately
before the initial Change in Control event, or



  (d)   The Participant’s Employer or the surviving company in a merger to which
the Employer is a party, terminates its sponsorship of the Plan, suspends, or
discontinues Annual Company Contributions to the Plan.



1.9   “Claimant” shall have the meaning set forth in Section 13.1.   1.10  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.   1.11   “Committee” shall mean the Compensation Committee of the
Board of Directors.   1.12   “Company” shall mean Metris Companies Inc., a
Delaware corporation, and any successor to all or substantially all of the
Company’s assets or business.   1.13   “Deduction Limitation” shall mean the
following described limitation on a benefit that may otherwise be distributable
pursuant to the provisions of this Plan. Except as otherwise provided, this
limitation shall be applied to all distributions that are “subject to the
Deduction Limitation” under this Plan. If an Employer determines in good faith
prior to a Change in Control, that there is a reasonable likelihood that any
compensation paid to a Participant for a taxable year of the Employer would not
be deductible by the Employer solely by reason of the limitation under Code
Section 162(m), then to the extent deemed necessary by the Employer to ensure
that the entire amount of any distribution to the Participant pursuant to this
Plan prior to the Change in Control is deductible, the Employer may defer all or
any portion of a distribution under this Plan. Any amounts deferred pursuant to
this limitation shall continue to be credited/debited with additional amounts in
accordance with Section 3.4 below, even if such amount is being paid out in



--------------------------------------------------------------------------------

-4-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



    installments The amounts so deferred and amounts credited thereon shall be
distributed to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the
Employer in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Employer during which the
distribution is made will not be limited by Section 162(m), or if earlier, the
effective date of a Change in Control. Notwithstanding anything to the contrary
in this Plan, the Deduction Limitation shall not apply to any distributions
payable following a Change in Control.   1.14   “Disability” shall mean a period
of disability during which a Participant qualifies for permanent disability
benefits under the Participant’s Employer’s long-term disability plan, or, if a
Participant does not participate in such a plan, a period of disability during
which the Participant would have qualified for permanent disability benefits
under such a plan had the Participant been a participant in such a plan, as
determined in the sole discretion of the Company. If the Participant’s Employer
does not sponsor such a plan, or discontinues to sponsor such a plan, Disability
shall be determined by the Company in its sole discretion.   1.15   “Disability
Benefit” shall mean the benefit set forth in Article 7.   1.16   “Election Form”
shall mean the form established from time to time by the Company that a
Participant completes signs and returns to the Company to make an election under
the Plan.   1.17   “Employee” shall mean a person who is an employee of any
Employer.   1.18   “Employer(s)” shall mean the Company and/or any of its
subsidiaries (now in existence or hereafter formed or acquired) that have been
selected by the Board to participate in the Plan and have adopted the Plan as a
sponsor.   1.19   “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as it may be amended from time to time.   1.20   “Participant” shall
mean any Employee (i) who is selected to participate in the Plan, (ii) who
elects to participate in the Plan, (iii) who signs a Participation Agreement, an
Election Form and a Beneficiary Designation Form, (iv) whose signed
Participation Agreement, Election Form and Beneficiary Designation Form are
accepted by the Plan Administrator , (v) who commences participation in the
Plan, and (vi) whose Participation Agreement has not terminated. A spouse or
former spouse of a Participant shall not be treated as a Participant in the Plan
or have an Account under the Plan, even if he or she has an interest in the
Participant’s benefits under the Plan as a result of applicable law or property
settlements resulting from legal separation or divorce.   1.21   “Participant’s
Account” shall mean (i) the sum of the Participant’s Annual Company Contribution
Amounts, plus (ii) amounts credited in accordance with all the applicable
crediting provisions of this Plan that relate to the Participant’s Account, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Account.   1.22  
“Participation Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between the CEO and a Participant
evidencing such Participant’s selection for eligibility and enrollment in the
Plan. Each Participation Agreement



--------------------------------------------------------------------------------

-5-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



    executed by a Participant and the CEO shall provide the terms under which
the entire benefit to which such Participant is entitled under the Plan shall be
determined. Should there be more than one Participation Agreement, the
Participation Agreement bearing the latest date of acceptance by the Plan
Administrator shall supersede all previous Participation Agreements in their
entirety and shall govern such entitlement. The terms of any Participation
Agreement may be different for any Participant, and any Participation Agreement
may provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the CEO and the
Participant.



1.23   “Plan” shall mean the Company’s Supplemental Executive Retirement Plan,
which shall be evidenced by this instrument and by each Participation Agreement,
as they may be amended from time to time.



1.24   “Plan Administrator” shall mean the Company or such person or persons
responsible for the administration of executive compensation and benefits on
behalf of the Company.



1.25   “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.



1.26   “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6.



1.27   “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an
Employee, severance from employment from all Employers for any reason other than
a leave of absence, death or Disability on or after the earlier of the
attainment of (a) age sixty-five (65) or (b) age fifty-five (55) with five
(5) Years of Plan Participation.



1.28   “Retirement Benefit” shall mean the benefit set forth in Article 5.



1.29   “Trust” shall mean one or more trusts established pursuant to that
certain Master Trust Agreement, dated as of December 30, 1999 between the
Company and the trustee named therein, as amended from time to time.



1.30   “Unforeseeable Financial Emergency” shall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant resulting from (i) a
sudden and unexpected illness or accident of the Participant or a dependent of
the Participant, (ii) a loss of the Participant’s property due to casualty, or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the CEO or his or her delegate.



1.31   “Years of Plan Participation” shall mean the total number of full Plan
Years a Participant has been a Participant in the Plan. Any partial year shall
not be counted. Notwithstanding the previous sentence, a Participant’s first
Plan Year of participation shall be treated as a full Plan Year for purposes of
this definition, even if it is only a partial Plan Year of Participation.



--------------------------------------------------------------------------------

-6-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 

ARTICLE 2
Selection, Enrollment, Eligibility



2.1   Selection by CEO. Participation in the Plan shall be limited to a select
group of management and highly compensated Employees of the Employers, as
determined by the Compensation Committee of the Board of Directors of the
Company. From that group, the CEO of the Company shall, in his or her sole
discretion, select those Employees who are eligible to participate in the Plan.



2.2   Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Plan Administrator, a
Participation Agreement, an Election Form and a Beneficiary Designation Form,
all within 30 days after he or she is selected to participate in the Plan. In
addition, the Plan Administrator shall establish from time to time such other
enrollment requirements as it determines that, in its sole discretion, are
necessary.



2.3   Eligibility; Commencement of Participation. Provided an Employee selected
to participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Plan Administrator, including returning all required
documents to the Plan Administrator within the specified time period, that
Employee shall commence participation in the Plan on the first day of the month
following the month in which the Employee completes all enrollment requirements.
If an Employee fails to meet all such requirements within the period required,
in accordance with Section 2.2, that Employee shall not be eligible to
participate in the Plan until the first day of the Plan Year following the
delivery to and acceptance by the Plan Administrator of the required documents.



2.4   Termination of Participation. If the CEO determines in good faith that a
Participant no longer qualifies as a member of a select group of management or
highly compensated employees, as membership in such group is determined in
accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and the
regulations thereunder, the CEO shall have the right, in his or her sole
discretion, to deem the Participant to have retired solely for the purposes of
this Plan and to direct the Plan Administrator to immediately distribute the
Participant’s then vested Account and terminate the Participant’s participation
in the Plan. Notwithstanding the foregoing and any other provision of this Plan
that may be interpreted to the contrary, if the CEO determines in his or her
sole and absolute discretion, at any time and for any reason or no reason, that
a Participant no longer qualifies to participate in this Plan, the Plan
Administrator shall have the right to immediately distribute the Participant’s
then vested Account and terminate the Participant’s further participation in the
Plan.



--------------------------------------------------------------------------------

-7-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 

ARTICLE 3
Company Contribution/Crediting



3.1   Annual Company Contribution Amount. For each Plan Year, an Employer, in
its sole discretion, may, but is not required to, credit any amount it desires
to any Participant’s Account under this Plan, which amount shall be for that
Participant the Annual Company Contribution Amount for that Plan Year. An
Employer may, in its sole discretion, determine the amount of a Participant’s
Company Contribution based upon current or projected compensation, a targeted
future benefit, rates of interest or other earnings and other assumptions and
criteria deemed appropriate. The amount so credited to a Participant may be
smaller or larger than the amount credited to any other Participant, and the
amount credited to any Participant for a Plan Year may be zero, even though one
or more other Participants receive an Annual Company Contribution Amount for
that Plan Year. The Annual Company Contribution Amount, if any, shall be
credited as of the last day of the Plan Year. If a Participant is not employed
by an Employer as of the last day of a Plan Year other than by reason of his or
her Retirement, his or her voluntary or involuntary termination during the
Post-Change Period described in Section 1.8 above, or death while employed, the
Annual Company Contribution Amount for that Plan Year shall be zero.



3.2   Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from the Plan Administrator or investment
manager appointed by the Plan Administrator, to invest and reinvest the assets
of the Trust in accordance with the applicable Trust Agreement, including the
disposition of stock and reinvestment of the proceeds in one or more investment
vehicles designated by the Plan Administrator.

     3.3 Vesting and Accelerated Payout.



  (a)   A Participant’s Account shall vest based on the Participant’s age and
Years of Plan Participation, in accordance with the following schedule:

                          Vested Percentage of       Age and Years of Plan
Participation     Account      
Age less than 55 or Years of Plan Participation less than 5
      0%      
Age 55 or more and 5 or more Years of Plan Participation
      100%      



  (b)   Notwithstanding anything to the contrary contained in this Section 3.3,
in the event a Participant attains age 65 while employed by one or more
Employers, the Participant’s Account shall immediately become 100% vested (if it
is not already vested in accordance with the above vesting schedule).



  (c)   Notwithstanding anything to the contrary contained in this Section 3.3,
in the event of a Participant’s death while employed by one or more Employers,
the Participant’s Account shall immediately become 100% vested (if it is not
already vested in accordance with the above vesting schedule).



--------------------------------------------------------------------------------

-8-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



  (d)   Notwithstanding anything to the contrary contained in this Section 3.3,
in the event of a Change in Control as defined in Section 1.8, while a
Participant is employed by one or more Employers and the Participant has not yet
attained age 55, the Participant’s Account shall be increased by an amount equal
to the present value of the current Participant’s Account projected to age 55
using the contribution and earnings assumptions most recently applied by the
Participant’s Employer in determining the Annual Company Contribution Amount for
the Plan Year immediately preceding the Change in Control, less the sum of the
Participant’s Account at the date of the Change in Control and the amount of any
prior distributions from such account. The Participant’s Account or adjusted
Account, if the preceding sentence is applicable, shall immediately become 100%
vested and notwithstanding Section 5.2, shall be payable in the form and at the
date specified in Section 5.2. If a Participant’s Account is adjusted pursuant
to this subsection (d), the Participant’s Account will receive no further Annual
Company Contributions but the Participant’s Account shall receive earnings
credits following the date of the Change in Control based upon the earnings
assumption used in determining the projected age 55 value of the account.



  (e)   Notwithstanding the vesting schedule in subparagraph (a) above, in the
event of an involuntary or voluntary termination of employment in connection
with a reduction in workforce, position elimination, early retirement or job
restructuring other than as a result of a Change of Control, the Committee may,
in its discretion, in exchange for a release of all employment based claims
against Employer including claims under this Plan, treat the Participant as 100%
vested in his or her Participant’s Account by applying additional years of
service and/or years of age. No additional accruals may be made under this
subparagraph.



  (f)   In the event that any acceleration in vesting causes the Participant to
be subjected to the excise tax under Code Section 4999, then the Participant
shall be entitled to an additional payment (a “Gross Up Payment”) in an amount
such that after payment by the Participant of all income taxes (including
interest and penalties imposed with respect to such taxes), and the excise tax
imposed upon the Gross Up Payment under Code Section 4999, the Participant is
left with an amount equal to the excise taxes owed on the payments under the
Plan. The verification of the applicability of the excise tax and computation of
the Gross Up Payment shall be made by the certified public accounting firm
providing regular income tax advice to the Company and all fees and expenses of
such accounting firm shall be paid by the Company.



  (g)   The Participant shall notify the Plan Administrator in writing of any
claims by the IRS that, if successful, would require the payment of the Gross Up
Payment by the Company and shall provide the Plan Administrator with information
and an opportunity to effectively contest such claims and participate in any
proceedings relating to such claims at the Company’s sole expense.



--------------------------------------------------------------------------------

-9-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



3.4   Crediting/Debiting of Accounts. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Plan
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account in accordance with the following rules:



  (a)   Election of Measurement Funds. A Participant, in connection with his or
her initial enrollment in accordance with Section 2.3 above, shall elect, on the
Election Form, one or more Measurement Fund(s) (as described in Section 3.4(c)
below) to be used to determine the additional amounts to be credited to his or
her Account for the first calendar quarter or portion thereof in which the
Participant commences participation in the Plan and continuing thereafter for
each subsequent calendar quarter in which the Participant participates in the
Plan, unless changed in accordance with the next sentence. Commencing with the
first calendar quarter that follows the Participant’s commencement of
participation in the Plan and continuing thereafter for each subsequent calendar
quarter in which the Participant participates in the Plan, no later than the
next to last business day of the calendar quarter, the Participant may (but is
not required to) elect, by submitting an Election Form to the Plan Administrator
that is accepted by the Plan Administrator, to add or delete one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account, or to change the portion of his or her Account
allocated to each previously or newly elected Measurement Fund. If an election
is made in accordance with the previous sentence, it shall apply to the next
calendar quarter and continue thereafter for each subsequent calendar quarter in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence.



  (b)   Proportionate Allocation. In making any election described in Section
3.4(a) above, the Participant shall specify on the Election Form, in increments
of one percentage point (1%), the percentage of his or her Account to be
allocated to a Measurement Fund (as if the Participant was making an investment
in that Measurement Fund with that portion of his or her Account).



  (c)   Measurement Funds. The Participant may elect one or more of the
following measurement funds, based on certain mutual funds (the “Measurement
Funds”), for the purpose of crediting additional amounts to his or her Account:



  (1)   Travelers Money Market;     (2)   PIMCO Total Return Fund;     (3)  
Janus Balanced Fund;     (4)   Equity Income Portfolio (Fidelity);     (5)  
Dreyfus Stock Index Fund;     (6)   American Funds Growth Fund;     (7)  
Salomon Bros Variable Capital Fund;     (8)   Putnam VT Small Cap Value Fund;  
  (9)   AFIS Global Growth Fund; and



--------------------------------------------------------------------------------

-10-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



  (10)   Smith-Barney International All-Cap Growth Fund



      As necessary, the Plan Administrator may, in its sole discretion,
discontinue, substitute or add a Measurement Fund. Each such action will take
effect as of the first day of the calendar quarter that follows by thirty
(30) days the day on which the Plan Administrator gives Participants advance
written notice of such change.     (d)   Crediting or Debiting Method. The
performance of each elected Measurement Fund (either positive or negative) will
be determined by the Plan Administrator, in its reasonable discretion, based on
the performance of the Measurement Funds themselves. A Participant’s Account
shall be credited or debited on a daily basis based on the performance of each
Measurement Fund selected by the Participant, as determined by the Plan
Administrator in its sole discretion, as though (i) a Participant’s Account were
invested in the Measurement Fund(s) selected by the Participant, in the
percentages applicable to such calendar quarter, as of the close of business on
the first business day of such calendar quarter, at the closing price on such
date; (ii) the portion of the Annual Company Contribution Amount that was
actually credited during any calendar quarter were invested in the Measurement
Fund(s) selected by the Participant, in the percentages applicable to such
calendar quarter, no later than the close of business on the first business day
after the day on which such amounts are actually first credited, at the closing
price on such date; and (iii) any distribution made to a Participant that
decreases such Participant’s Account ceased being invested in the Measurement
Fund(s), in the percentages applicable to such calendar quarter, no earlier than
one business day prior to the distribution, at the closing price on such date.  
  (e)   No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account thereto, the calculation
of additional amounts and the crediting or debiting of such amounts to a
Participant’s Account shall not be considered or construed in any manner as an
actual investment of his or her Account in any such Measurement Fund. In the
event that the Plan Administrator or the Trustee (as that term is defined in the
Trust), in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Plan Administrator or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.    
(f)   Selection of Measurement Funds after Death. Notwithstanding any provision
of this Plan that may be interpreted to the contrary, and in accordance with the
rules and regulations established by the Plan Administrator for such purpose,
the Measurement Funds to be used to determine additional amounts to be credited
or debited to a Participant’s Account after the death of the Participant shall
be selected by his or her Beneficiaries.



3.5   FICA and Other Taxes.



--------------------------------------------------------------------------------

-11-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



  (a)   Participant’s Account. When a Participant becomes vested in a portion of
his or her Account, the Participant’s Employer(s) shall withhold from the
Participant’s base annual salary and/or bonus, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes. If
necessary, the Plan Administrator may reduce the vested portion of the
Participant’s Account in order to comply with this Section 3.5.



  (b)   Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) or the trustee of the Trust.

ARTICLE 4
Unforeseeable Financial Emergencies;
Withdrawal Election



4.1   Unforeseeable Financial Emergencies. If a Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the CEO to
receive a partial or full pay out of his or her vested Account from the Plan.
The payout shall not exceed the lesser of the Participant’s vested Account,
calculated as if such Participant were receiving a Retirement Benefit, or the
amount reasonably needed to satisfy the Unforeseeable Financial Emergency. If,
subject to the sole discretion of the CEO, the petition for a payout is
approved, any payout shall be made within 60 days of the date of approval. The
payment of any amount under this Section 4.1 shall not be subject to the
Deduction Limitation.



4.2   Withdrawal Election. A Retired Participant (or, after a Participant’s
death, his or her Beneficiary) may elect, at any time, to withdraw all of his or
her vested Account, less a withdrawal penalty equal to 10% of such amount (the
net amount shall be referred to as the “Withdrawal Amount”). This election can
be made at any time after the Participant Retires, but only if the Participant
(or Beneficiary) is in the process of being paid pursuant to an installment
payment schedule. No partial withdrawals of the Withdrawal Amount shall be
allowed. The 10% withdrawal penalty shall not apply following a Change in
Control (as defined in Section 3.3(d) Do we need to add this reference to each
Change in Control in this agreement? )). The Participant (or his or her
Beneficiary) shall make this election by giving the Plan Administrator advance
written notice of the election in a form determined from time to time by the
Plan Administrator. The Participant (or his or her Beneficiary) shall be paid
the Withdrawal Amount within 60 days of his or her election. Once the Withdrawal
Amount is paid, the Participant’s participation in the Plan shall terminate and
the Participant shall not be eligible to participate in the Plan in the future.
The payment of this Withdrawal Amount shall not be subject to the Deduction
Limitation.

ARTICLE 5
Retirement Benefit



--------------------------------------------------------------------------------

-12-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



5.1   Retirement Benefit. Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her vested Account.



5.2   Payment of Retirement Benefit. A Participant shall receive the Retirement
Benefit pursuant to an Annual Installment Method of 15 years. Installment
payments shall commence no later than 60 days after the last day of the Plan
Year in which the Participant Retires. Any payment made shall be subject to the
Deduction Limitation.



5.3   Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement but before the Retirement Benefit is paid in full, the
Participant’s unpaid Retirement Benefit payments shall continue and shall be
paid to the Participant’s Beneficiary (a) over the remaining number of years and
in the same amounts as that benefit would have been paid to the Participant had
the Participant survived, or (b) in a lump sum, if requested by the Beneficiary
and allowed in the sole discretion of the CEO, that is equal to the
Participant’s unpaid remaining Account.

ARTICLE 6
Pre-Retirement Survivor Benefit



6.1   Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s Account if the Participant dies while employed by one or
more Employers.



6.2   Payment of Pre-Retirement Survivor Benefit. A Participant, in connection
with his or her commencement of participation in the Plan, shall elect on an
Election Form whether the Pre-Retirement Survivor Benefit shall be received by
his or her Beneficiary in a lump sum or pursuant to an Annual Installment Method
of 15 years. The Participant may annually change this election to an allowable
alternative payout period by submitting a new Election Form to the Plan
Administrator, which form must be accepted by the Plan Administrator in its sole
discretion. The Election Form most recently accepted by the Plan Administrator
prior to the Participant’s death shall govern the payout of the Participant’s
Pre-Retirement Survivor Benefit. If a Participant does not make any election
with respect to the payment of the Pre-Retirement Survivor Benefit, then such
benefit shall be paid in a lump sum. Despite the foregoing, if the Participant’s
Account at the time of his or her death is less than $25,000, payment of the
Pre-Retirement Survivor Benefit may be made, in the sole discretion of the CEO,
in a lump sum. The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the last day of the Plan Year in which the
Plan Administrator is provided with proof that is satisfactory to the Plan
Administrator of the Participant’s death. Any payment made shall be subject to
the Deduction Limitation.

ARTICLE 7


Disability Benefit



--------------------------------------------------------------------------------

-13-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



7.1   Continued Eligibility; Disability Benefit. A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed and shall be eligible for the benefits provided for in
Articles 4, 5, or 6 in accordance with the provisions of those Articles.
Notwithstanding the above, the CEO shall have the right to, in his or her sole
and absolute discretion and for purposes of this Plan only, and must, in the
case of a Participant who is otherwise eligible to Retire (as defined in
Section 1.27), deem the Participant to have Retired, at any time (or in the case
of a Participant who is eligible to Retire, as soon as practicable) after such
Participant is determined to be suffering a Disability, in which case the
Participant shall receive a Disability Benefit equal to his or her Account at
the time of the CEO’s determination; provided, however, that should the
Participant otherwise have been eligible to Retire, he or she shall be paid in
accordance with Article 5. The Disability Benefit shall be paid in a lump sum
within 60 days of the CEO’s exercise of such right. Any payment made shall be
subject to the Deduction Limitation.



--------------------------------------------------------------------------------

-14-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 

ARTICLE 8
Beneficiary Designation



8.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary (ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.



8.2   Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Plan Administrator or its designated
agent. A Participant shall have the right to change a Beneficiary by completing,
signing and otherwise complying with the terms of the Beneficiary Designation
Form and the Plan Administrator’s rules and procedures, as in effect from time
to time. If the Participant names someone other than his or her spouse as a
Beneficiary, a spousal consent, in the form designated by the Plan Administrator
must be signed by that Participant’s spouse and returned to the Plan
Administrator. Upon the acceptance by the Plan Administrator of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the Plan
Administrator before his or her death.



8.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Plan
Administrator or its designated agent.



8.4   No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.



8.5   Doubt as to Beneficiary. If the Plan Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Plan
Administrator shall have the right, exercisable in its discretion, to cause the
Participant’s Employer to withhold such payments until this matter is resolved
to the Plan Administrator’s satisfaction.



8.6   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Company
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Participation Agreement shall terminate upon such full
payment of benefits.



--------------------------------------------------------------------------------

-15-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 

ARTICLE 9
Leave of Absence



9.1   Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take a paid or unpaid leave of absence from the
employment of the Employer, including but not limited to, an FMLA or USERRA
leave, the Participant shall continue to be considered employed by the Employer.

ARTICLE 10
Termination, Amendment or Modification



10.1   Termination. Although each Employer anticipates that it will continue the
Plan for an indefinite period, there is no guarantee that any Employer will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees, by action of its board of directors. Upon the
termination of the Plan with respect to any Employer, the Participation
Agreements of the affected Participants who are employed by that Employer shall
terminate and their Accounts, determined as if they had experienced a Retirement
on the date of Plan termination shall be paid to the Participants as follows:
Prior to a Change in Control, if the Plan is terminated with respect to all of
its Participants, an Employer shall have the right, in its sole discretion, and
notwithstanding any elections made by the Participant, to pay such benefits in a
lump sum or pursuant to an Annual Installment Method of 15 years, with amounts
credited and debited during the installment period as provided herein. If the
Plan is terminated with respect to less than all of its Participants, an
Employer shall be required to pay such benefits in a lump sum. After a Change in
Control, the Employer shall be required to pay such benefits as provided in
Section 3.3(d). The termination of the Plan shall not adversely affect any
Participant or Beneficiary who has become entitled to the payment of any
benefits under the Plan as of the date of termination; provided however, that
the Employer shall have the right to accelerate installment payments without a
premium or prepayment penalty by paying the Account in a lump sum or pursuant to
an Annual Installment Method using fewer years.



10.2   Amendment. Any Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer by the action of its board of
directors; provided, however, that: (i) no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Account in
existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Retirement as of the effective date of the
amendment or modification and (ii) no amendment or modification of this
Section 10.2 or Section 11.2 of the Plan shall be effective. The amendment or
modification of the Plan shall not affect any Participant or Beneficiary who has
become entitled to the payment of benefits under the Plan as of the date of the
amendment or modification; provided, however, that the Employer shall have the
right to accelerate installment payments by paying the Account in a lump sum or
pursuant to an Annual Installment Method using fewer years.



--------------------------------------------------------------------------------

-16-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



10.3   Participation Agreement. Despite the provisions of Sections 10.1 and 10.2
above, if a Participant’s Participation Agreement contains benefits or
limitations that are not in this Plan document, the Employer may only amend or
terminate such provisions with the consent of the Participant.



10.4   Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Participation Agreement shall terminate.

ARTICLE 11
Administration



11.1   Plan Administrator Duties. Except as otherwise provided in this
Article 11, this Plan shall be administered by the Plan Administrator . In the
event that the CEO and/or any of the other top 4 highest paid officers of the
Company are Participants in the Plan, then all determinations and awards to such
persons shall be subject to approval by the Committee. Subject to the preceding
sentence (required administration by the independent Committee), the Plan
Administrator shall also have the discretion and authority to (i) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan.



11.2   Administration upon Change in Control. For purposes of this Plan, the
Company and its designated employees and agents shall be the “Plan
Administrator” at all times prior to the occurrence of a Change in Control. Upon
and after the occurrence of a Change in Control, as defined in Section 3.3(d),
the “Plan Administrator” shall be an independent third party selected by the
Trustee and approved by the individual who, immediately prior to such event, was
the Company’s Chief Executive Officer or, if not so identified, the Company’s
highest ranking officer (the “Ex-CEO”). The Plan Administrator shall have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, the Plan
Administrator shall have no power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or Trust.
Upon and after the occurrence of a Change in Control, the Company must: (1) pay
all reasonable administrative expenses and fees of the Plan Administrator;
(2) indemnify the Plan Administrator against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of the Plan Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Plan Administrator or its employees or agents; and (3) supply full and
timely information to the Plan Administrator or all matters relating to the
Plan, the Trust, the Participants and their Beneficiaries, the Accounts of the
Participants, the date and circumstances of the Retirement, Disability, death or
termination of employment of the Participants, and such other pertinent
information as the Plan Administrator may reasonably require. Upon and after a
Change in Control, the Plan Administrator may be terminated (and a replacement
appointed) by the Trustee only with the approval of the Ex-CEO. Upon and after a



--------------------------------------------------------------------------------

-17-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



    Change in Control, the Plan Administrator may not be terminated by the
Company or any successor to the Company.
 
        11.3   Agents. In the administration of this Plan, the Company may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to any Employer.



11.4   Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.



11.5   Indemnity of Plan Administrators. All Employers shall indemnify and hold
harmless the CEO, members of the Committee, as applicable, any Employee to whom
the duties of the Plan Administrator may be delegated, against any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by the CEO, the Committee, any of its members or any such Employee
acting as Plan Administrator.



11.6   Employer Information. To enable the Plan Administrator(s) to perform its
functions, the Company and each Employer shall supply full and timely
information to the Plan Administrator(s), on all matters relating to the
compensation of its Participants, the date and circumstances of the Retirement,
Disability, death or termination of employment of its Participants, and such
other pertinent information as the Plan Administrator may reasonably require.

ARTICLE 12
Other Benefits and Agreements



12.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 13
Claims Procedures



13.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Plan Administrator a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan. If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within 60 days after such notice was received
by the Claimant. All other claims must be made within 180 days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the Claimant.



--------------------------------------------------------------------------------

-18-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



13.2   Notification of Decision. The Plan Administrator shall consider a
Claimant’s claim within a reasonable time, and shall notify the Claimant in
writing:



  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or



  (b)   that the Company has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:



  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and     (iv)   An explanation
of the claim review procedure set forth in Section 13.3 below.



13.3   Review of a Denied Claim. Within 60 days after receiving a notice from
the Plan Administrator that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Plan Administrator a written request for a review of the denial of the claim.
Thereafter, but not later than 30 days after the review procedure began, the
Claimant (or the Claimant’s duly authorized representative):



  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or     (c)   May request a hearing, which the Plan
Administrator will grant if requested timely.



13.4   Decision on Review. The Plan Administrator shall render its decision on
review promptly, and not later than 60 days after the filing of a written
request for review of the denial, unless a hearing is held or other special
circumstances require additional time, in which case the Plan Administrator’s
decision must be rendered within 120 days after such date. Such decision must be
written in a manner calculated to be understood by the Claimant, and it must
contain:



  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based; and     (c)  
Such other matters as the Plan Administrator deems relevant.



13.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 13 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.



--------------------------------------------------------------------------------

-19-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 

ARTICLE 14
Trust



14.1   Establishment of the Trust. The Company shall establish the Trust, and
each Employer shall at least annually transfer over to the Trust such assets as
the Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Company Contribution Amounts for such Employer’s Participants for
all periods prior to the transfer, as well as any debits and credits to the
Participants’ Accounts for all periods prior to the transfer, taking into
consideration the value of the assets in the trust at the time of the transfer.



14.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Participation Agreement shall govern the rights of a Participant to
receive distributions pursuant to the Plan. The provisions of the Trust shall
govern the rights of the Employers, Participants and the creditors of the
Employers to the assets transferred to the Trust. Each Employer shall at all
times remain liable to carry out its obligations under the Plan.



14.3   Distributions from the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 15
Miscellaneous



15.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.



15.2   Unsecured General Creditor. Participants and their Beneficiaries, heirs
and successors shall have no legal or equitable rights, interests or claims in
any property or assets of an Employer. For purposes of the payment of benefits
under this Plan, any and all of an Employer’s assets shall be, and remain, the
general, unpledged unrestricted assets of the Employer. An Employer’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise to pay
money in the future.



15.3   Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Participation Agreement, as entered
into between the CEO and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Participation Agreement.



15.4   Non-assignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to



--------------------------------------------------------------------------------

-20-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



    seizure, attachment, garnishment or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.
 
        15.5   Not a Contract of Employment. The terms and conditions of this
Plan and any Participation Agreement shall not be deemed to constitute a
contract of employment between any Employer and the Participant. Such employment
is hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, unless expressly provided in a written employment
agreement. Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of any Employer as an Employee or to interfere
with the right of any Employer to discipline or discharge the Participant at any
time.



15.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Plan Administrator by furnishing any and all information
requested by the Plan Administrator and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Plan Administrator may deem necessary.



15.7   Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.



15.8   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.



15.9   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Minnesota without regard to its conflicts of law principles.



15.10   Notice. Any notice or filing required or permitted to be given to the
Plan Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Metris Companies Inc.
10900 Wayzata Blvd
Minnetonka, MN 55305
Attention: General Counsel



    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.



    Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.



--------------------------------------------------------------------------------

-21-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



15.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.



15.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.



15.13   Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.



15.14   Incompetent. If the Plan Administrator determines in its discretion that
a benefit under this Plan is to be paid to a minor, a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Plan Administrator may require proof
of minority, incompetence, incapacity or guardianship, as it may deem
appropriate prior to distribution of the benefit. Any payment of a benefit shall
be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.



15.15   Court Order. The Plan Administrator is authorized to make any payments
directed by court order in any action in which the Plan or the Plan
Administrator has been named as a party. In addition, if a court determines that
a spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Plan Administrator, in its sole discretion, shall have the right,
notwithstanding any election made by a Participant, to immediately distribute
the spouse’s or former spouse’s interest in the Participant’s benefits under the
Plan to that spouse or former spouse.



15.16   Distribution in the Event of Taxation.



  (a)   In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Plan Administrator before a Change in Control, or
the trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant’s Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Account under the Plan). The tax liability distribution shall be made
within 90 days of the date when the Participant’s petition is granted. Such a
distribution shall affect and reduce the benefits to be paid under this Plan.



  (b)   Trust. If the Trust terminates in accordance with its terms and benefits
are distributed from the Trust to a Participant, the Participant’s benefits
under this Plan shall be reduced to the extent of such distributions.



--------------------------------------------------------------------------------

-22-



--------------------------------------------------------------------------------



 



Metris Companies Inc.
Supplemental Executive Retirement Plan
Master Plan Document

 
 



15.17   Insurance. The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
they may choose. The Employers or the trustee of the Trust, as the case may be,
shall be the sole owner and beneficiary of any such insurance. The Participant
shall have no interest whatsoever in any such policy or policies, and at the
request of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.



15.18   Legal Fees To Enforce Rights after Change in Control. The Company and
each Employer is aware that upon the occurrence of a Change in Control, the
Board or the board of directors of a Participant’s Employer (which might then be
composed of new members) or a shareholder of the Company or the Participant’s
Employer, or of any successor corporation might then cause or attempt to cause
the Plan Administrator, the Participant’s Employer or such successor to refuse
to comply with its obligations under the Plan and might cause or attempt to
cause the Company or the Participant’s Employer to institute, or may institute,
litigation seeking to deny Participants the benefits intended under the Plan. In
these circumstances, the purpose of the Plan could be frustrated. Accordingly,
if, following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Company and the Participant’s
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant’s Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction.

IN WITNESS WHEREOF, the Company has amended this Plan document effective as of
February 9, 2005.

            “Company”
Metris Companies Inc., a Delaware corporation
      By:   __________________________________               Title:  
__________________________________      



--------------------------------------------------------------------------------

-23-